Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-42 and 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-18 and 20 of U.S. Patent No. 11,153,065 Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 11,153,065.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,153,065.  
Claims of Present Application
Claims of U.S. Patent No. 11,153,065
33. A method, in a communication network node, of providing synchronization information via an optical communication network, the method comprising: 
receiving a request for a synchronization service for a client node coupled to the optical communication network; and in response to the request, 
establishing a synchronization service to the client node via a virtual synchronization network utilizing a bidirectional optical channel established via the optical communication network.




34. The method according to claim 33, wherein the virtual synchronization network is configurable to provide respective synchronization services for a plurality of clients.

35. The method according to claim 33, wherein the bidirectional optical channel is for transmission of synchronization data in one or more packets of data.

36. The method according to claim 35, wherein the synchronization data is transmitted via the bidirectional optical channel in a repeated frame structure comprising a plurality of frames, wherein the synchronization data for the client node is provided in a first frame of the plurality of frames.

37. The method according to claim 35 wherein the synchronization data comprises one or more of: time information from a primary reference clock; and frequency deviation information.

38. The method according to claim 34, wherein the request comprises an indication of one or more parameters, and wherein the synchronization data comprises values for the one or more parameters.

39. The method according to claim 33, wherein the synchronization service comprises repeated transmission of synchronization data for the client node.

40. The method according to claim 39, wherein the synchronization data for the client node is transmitted at regular intervals.

41. The method according to claim 33, wherein the bidirectional optical channel is further utilized for the transmission of data for the client node.

42. The method according to claim 33, wherein the bidirectional optical channel is dedicated to the provision of synchronization information for the client node.


44. A communication network node, comprising processing circuitry and a machine-readable medium storing instructions which, when executed by the processing circuitry, cause the communication network node to: receive a request for a synchronization service for a client node coupled to the optical communication network; and 

in response to the request, establish a synchronization service to the client node via a virtual synchronization network utilizing a bidirectional optical channel established via the optical communication network.




45. The communication network node according to claim 44, wherein the virtual synchronization network is configurable to provide respective synchronization services for a plurality of clients.

46. The communication network node according to claim 44, wherein the bidirectional optical channel is for transmission of synchronization data in one or more packets of data.

47. The communication network node according to claim 46, wherein the synchronization data is transmitted via the bidirectional optical channel in a repeated frame structure comprising a plurality of frames, wherein the synchronization data for the client node is provided in a first frame of the plurality of frames.
52. The communication network node according to claim 44, wherein the synchronization service is established between the client node and a primary reference clock.




48. The communication network node according to claim 46, wherein the synchronization data comprises one or more of: time information from a primary reference clock; and frequency deviation information.

49. The communication network node according to claim 48, wherein the frequency deviation information is encoded as a differential signal.

50. The communication network node according to claim 44, wherein the bidirectional optical channel is further utilized for the transmission of data for the client node.
1. A method, in a communication network node, of providing synchronization information via an optical communication network, the method comprising: 
receiving, from a client, a request to initiate a synchronization service for a client node coupled to the optical communication network; and in response to the request, 
establishing a synchronization service to the client node via a virtual synchronization network utilizing the optical communication network, wherein the synchronization service utilizes a bidirectional optical channel established via the optical communication network for the transmission of synchronization data for the client.

2. The method according to claim 1, wherein the virtual synchronization network is configurable to provide respective synchronization services for a plurality of clients.

3. The method according to claim 1, wherein the synchronization data is transmitted via the bidirectional optical channel in one or more packets of data.

4. The method according to claim 1, wherein the synchronization data is transmitted via the bidirectional optical channel in a repeated frame structure comprising a plurality of frames, wherein synchronization data for the client is provided in a first frame of the plurality of frames.

5. The method according to claim 1, wherein the synchronization data comprises one or more of: time information from a primary reference clock; and frequency deviation information.

7. The method according to claim 1, wherein the request comprises an indication of one or more parameters, and wherein the synchronization data comprises values for the one or more parameters.

8. The method according to claim 1, wherein the synchronization service comprises repeated transmission of synchronization data for the client.

9. The method according to claim 8, wherein the synchronization data for the client is transmitted at regular intervals.

10. The method according to claim 1, wherein the bidirectional optical channel is further utilized for the transmission of data for the client.

11. The method according to claim 1, wherein the bidirectional optical channel is dedicated to the provision of synchronization information for the client.


12. A communication network node, comprising processing circuitry and a machine-readable medium storing instructions which, when executed by the processing circuitry, cause the communication network node to: receive a request, from a client, to initiate a synchronization service for a client node coupled to an optical communication network; and 
in response to the request, establish a synchronization service to the client node via a virtual synchronization network utilizing the optical communication network, wherein the synchronization service utilizes a bidirectional optical channel established via the optical communication network for the transmission of synchronization data for the client.

13. The communication network node according to claim 12, wherein the virtual synchronization network is configurable to provide respective synchronization services for a plurality of clients.

14. The communication network node according to claim 12, wherein the synchronization data is transmitted via the bidirectional optical channel in one or more packets of data.

15. The communication network node according to claim 12, wherein the synchronization data is transmitted via the bidirectional optical channel in a repeated frame structure comprising a plurality of frames, wherein synchronization data for the client is provided in a first frame of the plurality of frames.
16. The communication network node according to claim 15, wherein each frame of the plurality of frames comprises a plurality of time slots, and wherein the synchronization data for the client is provided in one or more particular time slots of the plurality of time slots of the first frame.

17. The communication network node according to claim 12, wherein the synchronization data comprises one or more of: time information from a primary reference clock; and frequency deviation information.

18. The communication network node according to claim 17, wherein the frequency deviation information is encoded as a differential signal.

20. The communication network node according to claim 12, wherein the bidirectional optical channel is further utilized for the transmission of data for the client.


As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,153,065.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at in view of claims of U.S. Patent No. 11,153,065.






Allowable Subject Matter
Claims 33-52 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 33, Brahim et al (US Patent No. 8,799,430) teaches a method, in a communication network node, of providing information via an optical communication network, the method comprising: 
a carrier-based optical virtual path network architecture provides a variety of services to the clients (see Fig. 1 and col. 4, lines 26-28).
	Meng et al (US Pub. No. 2013/0129345) teaches optical transport network synchronization and timestamping system by measuring delay.
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving a request for a synchronization service for a client node coupled to the optical communication network; and in response to the request, 
establishing a synchronization service to the client node via a virtual synchronization network utilizing a bidirectional optical channel established via the optical communication network.

Regarding claim 44, Brahim et al (US Patent No. 8,799,430) teaches communication network node comprising: 
a carrier-based optical virtual path network architecture provides a variety of services to the clients (see Fig. 1 and col. 4, lines 26-28).
	Meng et al (US Pub. No. 2013/0129345) teaches communication network node, comprising processing circuitry and a machine-readable medium storing instructions which, when executed by the processing circuitry to perform optical transport network synchronization and timestamping system by measuring delay (see paragraph [0047]; “…processor 802 is a hardware device for executing software instructions. The processor 802 may be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the server 800, a semiconductor-based microprocessor (in the form of a microchip or chip set), or generally any device for executing software instructions. When the server 800 is in operation, the processor 802 is configured to execute software stored within the memory 810, to communicate data to and from the memory 810, and to generally control operations of the server 800 pursuant to the software instructions. The I/O interfaces 804 may be used to receive user input from and/or for providing system output to one or more devices or components…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receive a request for a synchronization service for a client node coupled to the optical communication network; and 
in response to the request, establish a synchronization service to the client node via a virtual synchronization network utilizing a bidirectional optical channel established via the optical communication network.

	See also remarks, filed February 18, 2021, on application 16/632,617.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jia et al (US Pub. No. 2020/0052808) is cited to show system and methods for coherent PON architecture and burst-mode reception.
Froehlich et al (US Pub. No. 2011/0106968) is cited to show techniques for improved clock offset measuring.
Jordan et al (US Pub. No. 2006/0083265) is cited to show system and method for time synchronizing nodes in an automotive network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637


/DALZID E SINGH/Primary Examiner, Art Unit 2637